UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6398



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMON ANTHONY HIGGS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00867-CMC; 3:06-cv-01829-CMC)


Submitted:   September 24, 2007           Decided:   October 9, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymon Anthony Higgs, Appellant Pro Se. Leesa Washington, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymon Anthony Higgs seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion.                 The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies     this   standard    by

demonstrating    that   reasonable      jurists    would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong.        Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Higgs has not made the

requisite    showing.       Accordingly,     we   deny   a   certificate      of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                    - 2 -